[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT           FILED
                    ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                           No. 10-11239                   APR 20, 2011
                                                           JOHN LEY
                     ________________________                CLERK

                       Agency No. A79-498-591


FRANCESK UJKA,
ELIDA UJKA,
DAJANA UJKA,

                                                   lllllllllllllllllllllPetitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                                  lllllllllllllllllllllRespondent.

                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      ________________________

                            (April 20, 2011)
Before MARTIN and BLACK, Circuit Judges, and RESTANI,* Judge.

PER CURIAM:

       Francesk Ujka, Elida Ujka, and Dajana Ujka (collectively, “the Ujkas”)

petition for review of the denial of their asylum applications.1 The Ujkas argue

that the Board of Immigration Appeals’ (“BIA”) conclusion that the government

showed changed country conditions is not supported by substantial evidence

because the BIA improperly relied on State Department country reports. The

Ujkas also argue that they are entitled to humanitarian asylum. See 8 C.F.R.

§ 1208.13(b)(1)(iii). After careful review of the record and the parties’ briefs, and

with the benefit of oral argument, we deny the Ujkas’ petition for review.

       Substantial evidence supports both the BIA’s determination that the

government showed changed country conditions and its conclusion that the Ujkas

are not entitled to humanitarian asylum. First, the BIA’s reliance on State

Department country reports was proper in this case because the BIA pointed to

portions of those reports showing that local police—the source of the Ujkas’ past


       *
           Honorable Jane A. Restani, Judge, United States Court of International Trade, sitting
           by designation.
       1
          The Ujkas were also denied withholding of removal under the Immigration and
Nationality Act and relief under the United Nations Convention Against Torture and Other Cruel,
Inhuman, or Degrading Treatment or Punishment. The Ujkas have abandoned these issues by not
raising them in their brief to this Court. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228
n.2 (11th Cir. 2005).

                                                  2
political persecution—were now under the control of the political party to which

the Ujkas belong. As such, the BIA performed an “individualized analysis that

focuse[d] on the specific harm suffered and the relationship to it of the particular

information contained in the relevant country reports.” Imelda v. U.S. Att’y Gen.,

611 F.3d 724, 729 (11th Cir. 2010) (quotation marks omitted). Second, while we

recognize that the Ujkas’ experience in Albania was horrific, humanitarian asylum

“is reserved for the most extraordinary cases,” and we cannot say that the record

before us compels the conclusion that the past persecution here rises to such a

level that asylum must be granted even without a well-founded fear of future

persecution. Mehmeti v. U.S. Att’y Gen., 572 F.3d 1196, 1200–01 (11th Cir.

2009). For these reasons, we deny the Ujkas’ petition for review.

      PETITION DENIED.




                                          3